DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on May 24, 2022 for the patent application 16/249,016 filed on January 16, 2019. Claims 1, 2, 4-7 and 9-20 are amended. Claim 8 is cancelled. Claims 21-26 ae new. Claims 1-7 and 9-26 are pending. The first office action of March 10, 2022 is fully incorporated by reference into this Final Office Action.

Claim Objections
Claims 6, 7 and 15 are objected to because of the following informalities: typographical error. 
Claim 6 recites the following: “one or more heat map.” Specifically, the limitation is not in plural form and is grammatically incorrect. The Examiner reasonably believes this is a typographical error. For the purpose of examination the claim limitation will be interpreted as follows: “one or more [[map]] maps.” Appropriate correction is required. Claim 7 is are also objected to based on its respective dependency to claim 6.

Claim 15 recites the following: “15. The system of claim 11, further comprising;…” Specifically, the claim is mistakenly using a semi-colon where a colon is reasonably used. The Examiner reasonably believes this is a typographical error. For the purpose of examination the claim will be interpreted as follows: “15. The system of claim 11, further comprising [[;]]:”. Appropriate correction is required. 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 
Section 33(a) of the America Invents Act reads as follows: Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.
Claims 1, 11 and 16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Specifically, claim 1, and a substantially similar limitations in claims 11 and 16, recites “receiving…from a teacher.” Likewise, claim 1, and a substantially similar limitations in claims 11 and 16, recites “monitoring…student gaze …” Also, claim 1, and a substantially similar limitations in claims 11 and 16, recites “cognitively skipping…”  It is unclear form the specification as originally filed as to whom or what is performing as “a teacher.” “monitoring.. student gaze,” and “cognitively skipping…”  Under the broadest reasonable interpretation of the claim, the claims are interpreted as having a human performing the tasks of claims 1, 11 and 16. As such, the claim includes non-statutory embodiments. Therefore, claims 1, 16 and 20 are rejected under 35 U.S.C. § 101 as being non-statutory subject matter. Claims 2-7, 9, 10, 12-15 and 17-26 are also rejected under 35 U.S.C. § 101 as being non-statutory subject matter, based on their respective dependencies to claim 1, 11 or 16. 

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 and 9-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1, and substantially similar limitations in claims 11 and 16, recites the following limitations: “directing non-collimated light outside a visual spectrum for humans into at least one eye of the plurality of students” and “detecting one or more corneal reflections of the non-collimated light from the at least one eye.”
Claim 22, and substantially similar limitations in claims 25 and 26, recites the following limitations: “tracking movement of the at least one eye in order to detect one or more fixations thereof;” and “ determining which of the plurality of content items is being viewed during each fixation of the one or more fixations.”
Claim 23 recites the following limitations: “wherein the determining is based on a vector between a center of a pupil of the at least one eye and the one or more corneal reflections.”
Claim 24, and substantially similar limitations in claims 25 and 26, recites the following limitations: “using at least one image sensor.”
These limitations are not adequately described in the specification as originally filed and forms the basis of the rejection. As such, the limitations are reasonably rejected under a theory of new matter. Therefore, claims 1, 11, 16 and 22-26 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. Claims 2-7, 9, 10, 12-15 and 17-26 are also rejected under 35 U.S.C. § 112(a),based on their respective dependency to claims 1, 11 or 16.

Claims 1-7 and 9-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention.
Claims 1, 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “receiving, by a data processing system, digital teaching content arranged in an order and one or more content heuristics from a teacher, wherein the digital teaching content comprises at least one of text and one or more images and wherein the digital teaching content comprises a plurality of content items; monitoring, by the data processing system, student gaze of the digital teaching content in real time during a class by a plurality of students; and cognitively skipping, by the data processing system, at least one of the plurality of content items of the digital teaching content during the class based on the monitoring and the one or more content heuristic.”
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with the claimed limitations of “directing non-collimated light outside a visual spectrum for humans into at least one eye of the plurality of students” and “detecting one or more corneal reflections of the non-collimated light from the at least one eye,” as claimed. 
Per M.P.E.P. § 2164.05(a), the state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. The state of the prior art is also related to the need for working examples in the specification. Here, the Applicant’s figures fail to illustrate a working example. This lack of enablement is further evidenced by the lack of enablement as discussed in the written description of the specification in paras. [0030]-[0040]. At best, paras. [0030]-[0040] describe the nature of the art, but are not enabling. Specifically, it will require undue experimentation by one having ordinary skill in the art to achieve the functionality being claimed. 
Also, the wands factor of quantity of experimentation per M.P.E.P. § 2164.06 states “the test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.’" In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Furthermore, per In United States v. Telectronics, Inc., 857 F.2d 778, 8 USPQ2d 1217 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989), the court ruled that since one embodiment (stainless steel electrodes) and the method to determine dose/response was set forth in the specification, the specification was enabling. Here, the specification provides no guidance or working examples to enable one with ordinary skill in the art to achieve the claimed functionality with regard to the Applicant’s “directing non-collimated light outside a visual spectrum for humans into at least one eye of the plurality of students” and “detecting one or more corneal reflections of the non-collimated light from the at least one eye,” as claimed. As such, since experimentation is clearly necessary, it reasonably appears to be undue based on the lack of examples provided and the insufficient amount of guidance within the specification. Therefore, claims 1, 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Claims 2-7, 9, 10, 12-15 and 17-26 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, based on their respective dependencies to claim 1, 11 or 16.

Rejections under 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 7 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation “determining.. a level of clarity needed for one or more content of the plurality of content items using, at least in part, the one or more content heuristics.” The claim limitation is full of relative terms that fails to point out what is included or excluded by the claim language and is therefore deemed indefinite. Likewise, “determining.. a level of clarity needed for one or more content of the plurality of content items using, at least in part, the one or more content heuristics,” can be interpreted as a term of degree. When a term of degree is used, there must be some standard for measuring that degree. The specification should provide some standard for measuring that degree or there should be a standard that is recognized in the art for measuring the meaning of the term of degree. Without a standard for measuring, the claim is indefinite because the boundaries cannot be determined. Specifically, the claim is indefinite because the limitation is using “a level of clarity” and its use is “at least in part” which fails to specify a degree of “clarity” such that one of ordinary skill in the art can reasonably conclude as to what amount is necessary to particularly point out and distinctly claim the subject matter in which the Applicant is regarding as his invention. Therefore, claim 5 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 7 recites the following: “the one or more heat maps.” The limitation “one or more heat map” is previously introduced in claim 6. As such, the subsequent limitation lacks antecedent basis. Therefore, claim 7 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Response to Arguments
The Applicant’s arguments filed on May 24, 2022 related to claims 1-7 and 9-26 are fully considered, but are not persuasive.  

Claim Objections
The Applicant respectfully argues “As Amended, Applicant submits the claims are in proper form, such that the objection should be withdrawn.”
The Examiner respectfully disagrees. Specifically, claims 6 and 15 remain objected. As such, the argument is not persuasive. Therefore, the objections are not withdrawn. 

35 U.S.C. §101 Rejection 
The Applicant respectfully argues “Applicant submits that, as amended, claim 1 includes concepts that either the human mind is not equipped for or, as a practical matter, cannot be performed in the human mind. For example, Applicant submits that the human mind is not equipped for detecting corneal reflections of light outside the human visual spectrum.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejections under 35 U.S.C. §101 are withdrawn. 

35 U.S.C. §112 Rejection 
The Applicant respectfully argues “Applicant respectfully, but most strenuously, traverses this rejection as it applies to the amended claims. Applicant submits the §112 rejection is closely related to the claim objections and both are addressed by the amendments herein. Therefore, Applicant submits the § 112 rejection should be withdrawn.”
The Examiner respectfully disagrees. Specifically, claims 5 and 7 remain rejected under 35 U.S.C.§ 112(b). Further, rejections under 35 U.S.C.§ 112(a) for all claims are necessitated by the Applicant’s amendments. As such, the argument is not persuasive. Therefore, rejections under 35 U.S.C.§ 112 are not withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert P Bullington, Esq./

Primary Examiner, Art Unit 3715